DETAILED ACTION
This communication is in respond to applicant’s amendment filed on May 5, 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 05/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 9,794,295 and US Pat. No. 9,426,180 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of claims
Claims 1-12 are pending; of which claims 1-12 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of “...receive a request to access content that is protected by a given one of the set of policies; responsive to receipt of the request, determining whether the request is associated with digital property and path data that is matched for a particular content provider and a policy; upon a determination of a match, retrieving information associated with the policy using one or more response headers over a response header interface; setting at least one variable defined in the policy into the template to enforce the policy with respect to the request; and thereafter executing the logic to perform the security operation associated with the service; wherein the information and the template remain bifurcated until receipt of the request for the content”. 
Black et al. (US Pat. No. 8,521,813 B2) disclosed a method and system for populating edge servers within a content delivery network. Each content delivery network point of presence has a policy reconciliation service (PRS) for maintaining and processing policies. The system allows customization over policy templates, as well as designing new policies and modification of existing policies.
 Hing (US PG-PUB No. 2012/0197772 A1) disclosed a system for providing network security for real time data transfer, where security related configuration script being generated / applied in templates at runtime.
Ramanathan et al. (US PG-PUB No. 2006/0075465 A1) disclosed a method and system for rule-based tool for generating secure policy documents. Based on user input selecting criteria, security rules are accessed and evaluated for automatically making choices on behalf of the user for creating a secure policy document.
The prior art of record does not provide sufficient teaching or motivation for anticipating or rendering obvious “...receive a request to access content that is protected by a given one of the set of policies; responsive to receipt of the request, determining whether the request is associated with digital property and path data that is matched for a particular content provider and a policy; upon a determination of a match, retrieving information associated with the policy using one or more response headers over a response header interface; setting at least one variable defined in the policy into the template to enforce the policy with respect to the request; and thereafter executing the logic to perform the security operation associated with the service; wherein the information and the template remain bifurcated until receipt of the request for the content”, within the claimed invention as a whole, as recited in claim 1, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491